Per Curiam.
The award of execution for the costs is as much a part of the judgment of reversal as is the reversal itself; and so inseparably is it, connected with the execution which followed, that neither could be reversed without the other. The ground taken in support of the writ is, that there was no award of execution, the *533judgment entered by the usual short memorandum being, in contemplation of law, what it would, if reduced to form, appear to be in fact; consequently, if the costs are not allowable, there would be no special award of execution for them. The court below, however, who-could best judge of the meaning of its entry, thought there was such an award, else the execution would have been set] aside on the rule to show cause. But the twenty-second section of the act of 1810, which declares, that “ the judgment of the court of common pleas shall be final on all proceedings removed as aforesaid by the said court, and no writ of error shall issue thereon,” is applicable to every judgment or proceeding of that court on writs of certiorari in the cases intended, whether as regards reversal, costs, execution, or any other matter. In Welker v. Welker, 3 Penns. Rep. 21, which might be thought irreconcilable to this, the scire facias which was the subject of error was an original proceeding in the common pleas,, and might have presented an issue for the determination of a jury. Here, however, the matter is clearly not within our jurisdiction, and we cannot take cognizance of it.
Writ of error quashed quia improvide.